UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILLIAM HILL,

                                 Plaintiff,
                                                                   20-CV-0712 (CM)
                     -against-
                                                               ORDER OF DISMISSAL
UNITED STATES OF AMERICA; SVEN
OLSON; VINCENT ILLUZZI,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

         By order dated February 3, 2020, the Court directed Plaintiff, within thirty days, to

submit a completed request to proceed in forma pauperis (“IFP application”) or pay the $400.00

in fees required to bring a civil action in this Court. That order specified that failure to comply

would result in dismissal of the complaint. Plaintiff has not filed an IFP application or paid the

fees. Accordingly, the Court dismisses the complaint without prejudice. See 28 U.S.C. §§ 1914,

1915.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     March 10, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
